UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RHONDA L. HARRIS,

                                 Plaintiff,

                     -against-                                      19-CV-4626 (LLS)

                                                                ORDER OF DISMISSAL
 THE YONKERS DEPARTMENT OF
 SOCIAL SERVICES/OTDA/OAH,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Court’s federal question

jurisdiction, alleging that Defendants are violating her constitutional rights. Plaintiff also filed a

motion for emergency relief. By order dated May 22, 2019, the Court granted Plaintiff’s request

to proceed without prepayment of fees, that is, in forma pauperis (IFP). For the reasons that

follow, the Court denies without prejudice Plaintiff’s request for emergency relief and dismisses

the complaint with leave to replead within 30 days of the date of this order.

                                    STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).

        The Court’s “special solicitude,” Ruotolo v. I.R.S., 28 F.3d 6, 8 (2d Cir. 1994) (per

curiam), has its limits, however, because pro se pleadings still must comply with Rule 8 of the

Federal Rules of Civil Procedure. Rule 8 requires a complaint to make a short and plain

statement showing that the pleader is entitled to relief. A complaint states a claim for relief if the

claim is plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)).

        To review a complaint for plausibility, the Court accepts all well-pleaded factual

allegations as true and draws all reasonable inferences in the pleader’s favor. Id. But the Court

need not accept “[t]hreadbare recitals of the elements of a cause of action,” which are essentially

legal conclusions. Id. at 678 (citing Twombly, 550 U.S. at 555). As set forth in Iqbal:

        [T]he pleading standard Rule 8 announces does not require detailed factual
        allegations, but it demands more than an unadorned, the-defendant-unlawfully-
        harmed-me accusation. A pleading that offers labels and conclusions or a
        formulaic recitation of the elements of a cause of action will not do. Nor does a
        complaint suffice if it tenders naked assertions devoid of further factual
        enhancement.

Id. (internal citations, quotation marks, and alteration omitted). After separating legal

conclusions from well-pleaded factual allegations, the court must determine whether those facts

make it plausible – not merely possible – that the pleader is entitled to relief. Id.

                                          BACKGROUND

        This complaint, not a model of clarity, concerns Plaintiff’s contacts with the Yonkers

Department of Social Services (DSS), the Office of Temporary and Disability Assistance

(OTDA), and the Office of Administrative Hearings (OAH). Plaintiff’s contacts with Defendants

began in October 2014, when she and her four children moved from Florida to New York.



                                                   2
       To the Court’s general complaint form used to initiate this action Plaintiff attaches 420

pages of documents that appear to highlight her contacts with Defendants. The attachments,

however, fail to make her claims clear. It appears that in September 2015, Plaintiff and her

children were permanently injured and disabled as a result of a car accident. Plaintiff also

appears to allege that she has been denied public benefits. Plaintiff brings this complaint alleging

that in October 2017, she was illegally evicted and sought housing and financial benefits for

herself and her four children, whom she identifies as disabled. Plaintiff attaches documents from

OTDA and OAH, chronicling numerous fair hearings that have been held regarding Plaintiff’s

benefits.

       In her motion for emergency relief, Plaintiff requests “appropriate housing

accommodation due to our housing needs and our disabilities we need to be place in a hotel at

least two hotel rooms or an unrestricted unsupervised unfurnished five bedroom apt we need

help.” (Motion at 2.) Plaintiff also seeks “shelter homeless financial benefits clothing we are

food insecure we are destitute and we need emergency relief. To clear our record of all

terminations and sanctions.” (Id.)

                                          DISCUSSION

       The Court has closely scrutinized Plaintiff’s complaint, and although Plaintiff presents a

great amount of information, Plaintiff fails to state a claim against Defendants. The Court

therefore dismisses the complaint for failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii).

A.      Due Process Claim

       To state a claim under § 1983, a plaintiff must allege both that: (1) a right secured by the

Constitution or laws of the United States was violated, and (2) the right was violated by a person

acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).




                                                 3
       Plaintiff asserts a claim under the Due Process Clause of the Fourteenth Amendment. To

state a § 1983 due process claim, a plaintiff must “demonstrate that he possessed a protected

liberty or property interest, and that he was deprived of that interest without due process of law.”

Hynes v. Squillance, 143 F.3d 653, 658 (2d Cir. 1998); see Nnebe v. Daus, 644 F.3d 147, 158 (2d

Cir. 2011). “The fundamental requisite of due process of law is the opportunity to be heard . . . at

a meaningful time and in a meaningful manner.” Goldberg v. Kelly, 397 U.S. 254, 267 (1970)

(citations omitted). Generally, due process requires some kind of hearing prior to a final

deprivation of an individual’s liberty or property interest. See Hodel v. Va. Surface Mining &

Reclamation Ass’n, Inc., 452 U.S. 264, 299 (1981); DiBlasio v. Novello, 344 F.3d 292, 302 (2d

Cir. 2003). “[W]here a plaintiff alleges a deprivation of property in violation of the due process

clause, the federal court’s initial inquiry must be whether the state has provided adequate

remedies to redress such unlawful acts. If so, there will be no claim before the federal court,

whether or not plaintiff took advantage of the state procedure.” Vialez v. New York City Hous.

Auth., 783 F. Supp. 109, 114 (S.D.N.Y. 1991).

       Public assistance benefits “have long been afforded constitutional protection as a species

of property protected by the federal Due Process Clause.” Kapps v. Wing, 404 F.3d 105, 112 (2d

Cir. 2005) (quoting Goldberg, 397 U.S.at 262 & n.8); see also M.K.B. v. Eggleston, 445 F. Supp.

2d 400, 432 (S.D.N.Y. 2006) (“Persons who are qualified to receive welfare benefits have a

legitimate claim of entitlement to such benefits.”). Once a state agency has determined that an

individual qualifies to receive a benefit, the recipient may not be deprived of that benefit without

due process of law. See Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542 (1985). In the

context of public assistance benefits, due process typically requires predeprivation notice and an

opportunity to be heard. Goldberg, 397 U.S. at 260-61; Hart v. Westchester Cnty. Dep’t of Soc.




                                                 4
Servs., No. 98-CV-8034, 2003 WL 22595396, at *4 (S.D.N.Y. 2003). However, where a person is

deprived of a property right because of a random and unauthorized act, rather than through the

operation of established state procedures, the Due Process Clause is satisfied if the state provides

an adequate postdeprivation remedy. See Hudson v. Palmer, 468 U.S. 517, 533 (1984) (holding

that a “random and unauthorized” deprivation of a protected interest does not result in a violation

of procedural due process, as long as the state provides an adequate postdeprivation remedy);

Rivera–Powell v. New York City Bd. of Elections, 470 F.3d 458, 465 (2d Cir. 2006) (holding that

“[w]hen the state conduct in question is random and unauthorized, the state satisfies procedural

due process requirements so long as it provides meaningful post-deprivation remedy.”).

       New York State law provides such a postdeprivation remedy. Under New York law,

access to postdeprivation process such as a fair hearing pursuant to N.Y. Soc. Serv. Law § 22 and

18 N.Y.C.R.R. § 358, and the availability of further review in the state courts in an Article 78

proceeding have been found to be constitutionally adequate procedures to challenge adverse

determinations in connection with government entitlement programs. See Banks v. HRA, 2013

WL 142374, at *3 (E.D.N.Y. Jan. 11, 2013); Vapne v. Eggleston, No. 04-CV-565 (NRB), 2004

WL 2754673, at *5 (S.D.N.Y. Dec. 1, 2004).

       Although Plaintiff has a property interest in her benefits, she does not allege that she was

denied a fair hearing. In fact, Plaintiff attaches to her complaint proof that there have been

numerous fair hearings held regarding her benefits. Plaintiff does not, however, allege that she

sought review of the matters in state court through Article 78 proceedings, which is a process




                                                  5
that is available to her. Because Plaintiff can file an Article 78 proceeding in state court regarding

this matter, see N.Y.C.P.L.R. § 7801 et seq., she fails to state a claim for denial of due process. 1

B.         Rooker-Feldman Doctrine

       Plaintiff alleges that she was illegally evicted. To the extent that Plaintiff brings this

complaint seeking to challenge the outcome of the proceedings resulting in her eviction, these

claims are barred under the Rooker-Feldman doctrine. The doctrine – created by two Supreme

Court cases, Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923), and District of Columbia

Court of Appeals v. Feldman, 460 U.S. 462, 482-86 (1983) – precludes federal district courts

from reviewing final judgments of the state courts. Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 284 (2005) (holding that federal district courts are barred from deciding

cases “brought by state-court losers complaining of injuries caused by state-court judgments

rendered before the district court proceedings commenced and inviting district court review and

rejection of those judgments.”). The Rooker-Feldman doctrine applies where the federal-court

plaintiff: (1) lost in state court, (2) complains of injuries caused by the state-court judgment,

(3) invites the district court to review and reject the state court judgment, and (4) commenced the

district court proceedings after the state-court judgment was rendered. Vossbrinck v. Accredited

Home Lenders, Inc., 773 F.3d 423, 426 (2d Cir. 2014).




       1
          This court also lacks mandamus jurisdiction to compel Defendants to reinstate
Plaintiff’s benefits. Federal courts have no general power to compel action by state officials.
Davis v. Lansing, 851 F.2d 72, 74 (2d Cir. 1988); see also Fullan v. Comm’r of Corr. of N.Y., 891
F.2d 1007, 1009-10 (2d Cir. 1989).



                                                   6
        Because Plaintiff (1) lost in state court; (2) “complains of injuries caused by [a] state-

court judgment;” (3) asks this Court to review and reject the state court’s judgment; and

(4) alleges that the state court judgment was rendered before she filed her case in this Court, her

claims are barred under the Rooker-Feldman doctrine.

 C.      Fair Housing Act

        Plaintiff alleges that she and her children are disabled, and that Defendants have denied

them housing. The Court construes Plaintiff’s allegations as asserting that Defendants violated

the Fair Housing Act (“FHA”), 42 U.S.C. § 3601, et seq. The FHA “broadly prohibits

discrimination in housing . . ..” Gladstone Realtors v. Vill. of Bellwood, 441 U.S. 91, 93 (1979).

Specifically, it prohibits discrimination “against any person in the terms, conditions, or privileges

of sale or rental of a dwelling, or in the provision of services or facilities in connection therewith,

because of race, color, religion, sex, familial status . . . national origin” or disability. 42

U.S.C.§ 3604(b), (f). The FHA also prohibits retaliation against persons who have asserted their

rights under the FHA. See id. § 3617 (unlawful “to coerce, intimidate, threaten, or interfere with

any person in the exercise or enjoyment of, or on account of his having exercised or enjoyed, or

on account of his having aided or encouraged any other person in the exercise or enjoyment of,

any right granted or protected by [among others, §§ 3604 and 3605] of this title”).

        Even based on a liberal reading of Plaintiff’s allegations, the Court is unable to conclude

that this action can proceed under the FHA. Although Plaintiff identifies herself and her children

as persons with disabilities and she alleges discrimination, she does not allege facts suggesting

that any Defendant discriminated against her, or retaliated against her, on the basis of their

disabilities. Plaintiff does not allege that their disabilities were the bases for Defendants’ conduct.




                                                    7
D.      Request for Emergency Relief

       To obtain emergency preliminary injunctive relief, Plaintiff must show: (1) that she is

likely to suffer irreparable harm and (2) either (a) a likelihood of success on the merits of her

case or (b) sufficiently serious questions going to the merits to make them a fair ground for

litigation and a balance of hardships tipping decidedly in her favor. See UBS Fin. Servs., Inc. v.

W.V. Univ. Hosps., Inc., 660 F. 3d 643, 648 (2d Cir. 2011) (citation and internal quotation marks

omitted); Wright v. Giuliani, 230 F.3d 543, 547 (2000). Preliminary injunctive relief “is an

extraordinary and drastic remedy, one that should not be granted unless the movant, by a clear

showing, carries the burden of persuasion.” Moore v. Consol. Edison Co. of N.Y., Inc., 409 F.3d

506, 510 (2d Cir. 2005) (internal quotation marks and citation omitted).

       Plaintiff’s submissions do not demonstrate: (1) a likelihood of success on the merits, or

(2) sufficiently serious questions going to the merits to make them a fair ground for litigation and

a balance of hardships tipping decidedly in her favor. Accordingly, Plaintiff’s request for

preliminary injunctive relief (ECF No. 3) is denied without prejudice.

E.      Leave to Amend

       Second Circuit precedent is clear that “[a] pro se complaint should not [be] dismiss[ed]

without [the Court’s] granting leave to amend at least once when a liberal reading of the

complaint gives any indication that a valid claim might be stated.” Dolan v. Connolly, 794 F.3d

290, 295 (2d Cir. 2015) (quoting Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal

quotation marks omitted)). Because Plaintiff is proceeding pro se, and the nature and viability of

her claims are not clear, the Court grants Plaintiff leave to replead, to allege any facts supporting

her claims under the FHA, within 30 days of the date of this order.




                                                  8
        In the event that Plaintiff chooses to file an amended complaint, the Court strongly

encourages her to ask for assistance from someone who can help her organize her thoughts and

claims. If Plaintiff needs legal advice related to this matter, she may contact the New York Legal

Assistance Group’s Legal Clinic for Pro Se Litigants in the Southern District of New York, which

is a free legal clinic staffed by attorneys and paralegals to assist those who are representing

themselves in civil lawsuits in this Court. A copy of the flyer with details of the clinic is attached

to this order.

        Plaintiff is granted leave to amend her complaint solely to detail her claims under the

FHA. In the statement of claim, Plaintiff must provide a short and plain statement of the relevant

facts supporting her claim under the FHA against each defendant named in the amended

complaint. Plaintiff is also directed to provide the addresses for any named defendants. To the

greatest extent possible, Plaintiff’s amended complaint must:

            give the names and titles of all relevant persons;

            describe all relevant events, stating the facts that support Plaintiff’s case including
            what each defendant did or failed to do;

            give the dates and times of each relevant event or, if not known, the approximate date
            and time of each relevant event;

            give the location where each relevant event occurred;

            describe how each defendant’s acts or omissions violated Plaintiff’s rights and
            describe the injuries Plaintiff suffered; and

            state what relief Plaintiff seeks from the Court, such as money damages, injunctive
            relief, or declaratory relief.

        Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

her federally protected rights under the FHA; what facts show that her rights under the FHA were

violated; when such violation occurred; where such violation occurred; and why Plaintiff is

entitled to relief. Because Plaintiff’s amended complaint will completely replace, not


                                                   9
supplement, the original complaint, any facts or claims that Plaintiff wishes to maintain must be

included in the amended complaint.

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. The Clerk of Court is further instructed to hold

this matter open on the docket until a civil judgment is entered.

       Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is dismissed

for failure to state a claim for relief. See 28 U.S.C. § 1915(e)(2)(B)(ii). The Court grants Plaintiff

30 days’ leave to file an amended complaint that complies with the standards set forth above.

Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit within thirty days

of the date of this order, caption the document as an “Amended Complaint,” and label the

document with docket number 19-CV-4626 (LLS). An Amended Complaint form is attached to

this order. If Plaintiff fails to submit an amended complaint within the time allowed and does not

show good cause to excuse such failure, the Court will enter a civil judgment consistent with this

order and direct the Clerk of Court to terminate this matter.

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an




                                                 10
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   May 24, 2019
         New York, New York

                                                             Louis L. Stanton
                                                                U.S.D.J.




                                               11
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes ☐ No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                          Page 4
Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
